                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 MARK SHANE THOMPSON,                              Case No. 1:18-cv-00125-LJO-SAB (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                INMATE MARK SHANE THOMPSON,
                                                   CDCR #P-84164
 A. GOMEZ, et al.,
                                                   DATE: May 16, 2019
                        Defendants.                TIME: 9:30 a.m.
                                                   COURTROOM: 8 (BAM)

        Inmate Mark Shane Thompson, CDCR #P-84164, a necessary and material witness on
his own behalf in proceedings in a settlement conference May 16, 2019, is confined at California
State Prison, Corcoran, Corcoran, CA 93212, in the custody of the Warden. In order to secure this
inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate in Courtroom #8, United States District Court,
2500 Tulare Street, Fresno, CA 93721 on May 16, 2019, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the California State Prison, Corcoran:

         WE COMMAND you to produce the inmate named above, along with his legal property,
to testify before the United States District Court at the time and place above, and from day to day
until completion of the proceedings, or as ordered by the court; and thereafter to return the inmate
to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:     April 15, 2019
                                                  UNITED STATES MAGISTRATE JUDGE
